DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/22 has been entered.
 
Response to Arguments
101
Applicant's arguments filed 07/20/22 have been fully considered but they are not persuasive. As discussed in the most recent remarks dated, 04/28/2022, Applicant’s claims merely describe additional elements with abstract language ie. mediums configured to perform abstract ideas; hardware processors configured to perform steps etc. 
As the claims are currently recited, many of the additional elements are being used as tools to perform the configuration functionality. This results in the claims being directed to the abstract idea without significantly more. Contrary to Applicant’s assertions, the additional elements taken as an ordered combination do not result in an integration into a practical application. Accordingly, Applicant’s arguments are not persuasive and the rejections are maintained. 
. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4,6-8,11,13-14 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite enabling, presenting, authenticating, searching, preparing, checking, booking limitations, which falls into the abstract idea groupings of (a) mathematical concepts-**mathematical relationships mathematical formulas or equations  mathematical calculations** (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations enabling, presenting, authenticating, searching, preparing, checking, booking under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, “modules, server, engine, non-transitory computer readable medium hardware processor” nothing in the claim element precludes the step from practically being certain methods of organizing human activity. Accordingly the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, “modules, server, engine, non-transitory computer readable medium hardware processor”. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:
mere instructions to apply the exception using a generic computer component- (non-transitory computer readable medium, memory, application, portal, database )
mere data gathering/post solution activity in conjunction with a law of nature or , abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process,-(modules, server and engine)
iv. Generally linking the use of the judicial exception to a particular technological environment or field of use, -(hardware processor)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere data gathering/post solution activity; generally linking the use of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
Berkheimer-with respect to consideration of routine and conventional subject matter,
("modules, server, engine, non-transitory computer readable medium hardware processor "80”—see published Specification respectively describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).
Dependent claims 13 describe web and mobile interfaces but these are generic computer components that do not remedy the deficiencies. The remaining dependent claims further narrow the abstract idea and do nothing to remedy the deficiencies. Accordingly the claims 1, 3-4, 6-8, 11-14,16-17 and 19 are not patent eligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628